EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
General authorization for this Examiner’s amendment was given in an interview with Douglas Link (Reg. No. 68,949) on 16 September 2021.
The application has been amended as follows: 
Please amend the following claims:
11. (currently amended) A ventilation and water control system, consisting of:
a vented and water control panel located between sheathing and exterior cladding, the vented and water control panel having:
a front surface, and
a rear surface, the rear surface having an omnidirectional ventilation and drainage pattern integral thereto, the omnidirectional ventilation and drainage pattern being such that drainage occurs when the vented and water control panel is mounted at any orientation;
wherein:
the vented and water control panel is separate from the exterior cladding and the
sheathing,
the vented and water control panel maintains structural integrity when the exterior cladding is attached to the vented and water control panel, and
the front surface having a second ventilation and drainage pattern integral thereto.

12. (currently amended) The ventilation and water control system of claim 1, the exterior cladding being lapped siding.

13. (currently amended) The ventilation and water control system of claim 1, the ventilation and drainage pattern being a plurality of elements with air space on all sides of each element.

18. (currently amended) A ventilation and water control system, consisting of:
a vented and water control panel located between sheathing and exterior cladding, having:
a front surface, and
a rear surface, the rear surface having an omnidirectional ventilation and drainage pattern integral thereto, the omnidirectional ventilation and drainage pattern forming an omnidirectional path such that at least one of moisture and air moves unimpeded along a length and width of the exterior cladding or a series of exterior cladding panels of the exterior cladding;
wherein:
the vented and water control panel is separate from the exterior cladding and the sheathing,
the vented and water control panel maintains structural integrity when the exterior cladding is attached to the vented and water control panel, and
the front surface having a second ventilation and drainage pattern integral thereto.

19. (currently amended) The ventilation and water control system of claim 14, the exterior cladding being lapped siding.

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a vented and water control system having only the combination of structural elements set forth in the independent claims, only the structural cooperative relationships of elements set forth in the independent claims and only the structural configuration with capability of performing the functions set forth in the independent claims.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight and/or render the relevant prior art unsuitable for its intended purpose.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY MINTZ/
Primary Examiner, Art Unit 3635